Title: Thomas Jefferson to John Barnes, 15 March 1812
From: Jefferson, Thomas
To: Barnes, John


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 15. 12
          
                     Having several small sums to pay in George town, in order to spare Messrs 
                  Gibson & Jefferson the embarrasment of making so many fractional remittances, I have taken the liberty of desiring them to include the whole in a round sum of 200.D. and inclose it to you, presuming on your usual goodness that you will make the
			 distribution for me, to wit
          
          
            
              to
              
                           
                  Henry Foxall
              55.
              46½
            
            
              
              
                           
                  Richard Barry
              70.
              52
            
            
              
              
                           
                  Joseph Millegan
              65.
              12½
            
            
              
              
                           
                  R. C. Weightman, exact sum unknown, but it is under
              8.
              89
            
            
              
              
              200.
              
            
          
          as you will recieve this in a few days, I shall write to the several persons to call on you. Accept the assurance of my constant and affectionate regard
          
            Th:
            Jefferson
        